            Case 1:21-cr-00006-TJK Document 6 Filed 01/22/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                         :
                                                 :
                                                 :
       v.                                        :    Case No. 21-CR-6 (TJK)
                                                 :
DOUGLAS AUSTIN JENSEN,                           :
                                                 :
       Defendant.                                :

                            MOTION FOR TRANSPORT ORDER

       The United States of America, by and through the undersigned Assistant United States

Attorney, respectfully requests that this Court enter an Order directing the United States

Marshals Service to transport defendant Douglas Austin Jensen from the Southern District of

Iowa to the District of Columbia for further proceedings on the Indictment filed against him. In

support of its motion, the United States states as follows:

       1. On January 8, 2021, Defendant was arrested in his home state of Iowa on an arrest

             warrant issued from the United States District Court for the District of Columbia by

             Magistrate Judge G. Michael Harvey in connection with a Criminal Complaint

             arising out of the riot at the United States Capitol building on January 6, 2021.

       2. On January 11, 2021, a federal grand jury sitting in the District of Columbia returned

             a six-count Indictment charging Defendant with Obstructing a Law Enforcement

             Officer During a Civil Disorder, in violation of 18 U.S.C. § 231(a)(3); Assaulting,

             Resisting, or Impeding a Federal Law Enforcement Officer, in violation of 18 U.S.C.

             § 111(a)(1); Entering and Remaining, and Disorderly and Disruptive Conduct inside

             a Capitol Building, in violation of 18 U.S.C. §§ 1752(a)(1)-(2); and Violent Entry

             and Disorderly Conduct, and Parading, Demonstrating and Picketing in a Capitol

                                                 1
         Case 1:21-cr-00006-TJK Document 6 Filed 01/22/21 Page 2 of 3




           Building, in violation of 40 U.S.C. §§ 5104(e)(2)(A)-(G). (Docket Entry 3).

       3. Defendant appeared for Rule 5 proceedings in the Southern District of Iowa on

           January 12, 2021, in case Number 4:21-mj-11-HCA. The United States made a

           motion to detain the defendant without bond pending trial pursuant to 18 U.S.C. §

           3142(f)(1)(E).   Chief Magistrate Judge Helen C. Adams ordered Defendant’s

           temporary detention pending an identity and detention hearing. Id. (Docket Entry

           10). Defendant waived the identity hearing, but a detention hearing was held on

           January 19, 2021. Id. (Docket Entries 14-16). On January 21, 2021, Magistrate Judge

           Adams ordered Defendant released pending trial and established release conditions.

           Id. (Docket Entries 17-18). Magistrate Judge Adams stayed her ruling until January

           27, 2021, to allow the United States an opportunity to appeal to this Court pursuant

           to 18 U.S.C. § 3145(a).

       4. The United States filed in this Court an Emergency Motion to Review the Court’s

           Release Order on January 22, 2021.

       5. In order to have counsel appointed to represent Defendant in the District of

           Columbia, to resolve the pending motion to review the release determination made

           by the Magistrate Judge in the Southern District of Iowa, and to conduct further

           proceedings in this matter, Defendant, who remains temporarily detained, needs to

           be transported to the District of Columbia by the United States Marshals Service.

       Accordingly, the United States moves this Court to issue an Order directing the United

States Marshals Service to transport defendant Douglas Austin Jensen forthwith to the District

of Columbia for further proceedings.



                                              2
Case 1:21-cr-00006-TJK Document 6 Filed 01/22/21 Page 3 of 3




                              Respectfully submitted,
                              MICHAEL R. SHERWIN
                              Acting United States Attorney
                              New York Bar No. 4444188


                       By:       /s/ James B. Nelson
                                 JAMES B. NELSON
                                 D.C. Bar No. 1613700
                                 Assistant United States Attorney
                                 Federal Major Crimes Section
                                 555 4th Street, N.W.
                                 Washington, D.C. 20530
                                 (202) 252-6986
                                 james.nelson@usdoj.gov




                             3
